DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ehrlich (US Patent 3,393,920) in view of Dracup et al. (US Patent 6,779,707).
Regarding applicants’ claim 1, Ehrlich discloses a vehicle body construction comprising upstanding post members (#30) including co-planar flanges (#60 and #62) secured to two adjacent panels (#64).  See col. 2 line 60- col. 3 line 5 and figures 3 & 5.  An annotated cross-section of the assembly has been created to assist in associating the prior art structure with that claimed.

    PNG
    media_image1.png
    349
    1149
    media_image1.png
    Greyscale

	The structure of Ehrlich is a sheet-and-post structure having a first sheet (1) and a post (show in in solid black), where the first sheet (1) is composed of a first material, the first sheet having an interior side (a) and an exterior side (b).  The post (in solid black) is composed of a second material having an exterior side (d) abutting the interior side of the first sheet (a).
	Ehrlich disclose joining the assembly by rivet (col. 3 lines 3-5), but do not appear to explicitly disclose joining of the materials by friction-stir welding to achieve the claimed material structure. However Dracup et al. disclose a friction stir welding process as a rivet replacement, particularly in the joining of a stiffener and aluminum alloy panels (col. 1 lines 29), the process eliminating inter-rivet buckling commonly seen on mechanically joined structures while allowing simpler processing as compared with traditional riveting practice (col. 2 lines 45-57).  One of ordinary skill in the art at the time of the invention would have found it obvious to modify the vehicle body construction of Ehrlich by joining the post to the panels by the friction-stir welding process of Dracup et al. thereby simplifying the manufacturing process and eliminating inter-rivet buckling. Dracup et al. disclose a method where a friction stir welding tool fully penetrates through the top sheet and partially penetrates through the bottom sheet such that the material around the pin tool is frictionally heated and plasticized, extruded/forged to the back of the pin where it consolidates and cools under hydrostatic pressure (col. 2 lines 38-44).  Given that the welding tool penetrates the top sheet and a portion of the bottom sheet the resulting mixing of the materials would result in some amount of material form the top sheet extending into the surface of the bottom sheet and some amount of material from the top sheet extending into the upper sheet thereby joining the sheets.  Referring to the figure above, friction sir welding at surface (c) would result in material from the post to extend into the region between surfaces (a) & (b), and material from sheet 1 to extend into the region of the post between (d) & (c), thus conforming to the claimed configuration.
	Regarding applicants’ claim 2, the modified vehicle body construction as discussed above with respect to claim 1 includes a friction stir weld joint extending through surfaces (c) and (d).  Further the post is formed of a sheet material and there is nothing of record to suggest that the material is provided with a variation in thickness.  One of ordinary skill in the art considering Ehrlich would understand the sheet surfaces to be parallel. i.e. surfaces (c) and (d) are parallel thereby meeting the claimed requirement.
	Regarding applicants’ claim 3, the post of Ehrlich includes a portion extending in the interior direction from surface (a) as seen in the figure above labeled 4.
	Regarding applicants’ claim 4, Ehrlich disclose a post which includes a portion having surfaces parallel to the co-planar flanges (#60 and #62).  In the figure above, the post includes a second interior surface (h), a flange (4) located between (d) and (h). See drawing above.
	Ehrlich does not appear to explicitly disclose the relative width of the co-planter flanges and the portion labeled (3) above, however the discovery of a workable proportions for the post are within the ordinary level of skill in the art and routine experimentation.  In the present case one of ordinary skill in the art at the time of the invention would have found it obvious to try different widths for the co-planar flanges, and the portions in the figure above labeled 3 and 4 in order to discover proportions which provide sutable joint strength and stiffness for the specific application by which they are designed.  For example one of ordinary skill in the art though routine experimentation would be able to discover a minimum co-planar flange width needed to provide sufficient surface are for the friction stir welding process while balancing a maximum width based on factors such as material weight and cost.
	Regarding applicants’ claim 5, for those reasons as advanced with respect to claim 2 above, the surfaces of the post are understood to be parallel thus having a constant thickness such that the thickness of the post at the co-planar flanges is the same as that in the regions marked 3 and 4 as depicted in the figure above.   
	Regarding applicants’ claim 6, Ehrlich disclose the post to join two overlapping panels as depicted in the figure above and including a second sheet labeled as 2 which is positioned such that sheet 1 is positioned between surface (d) of the post and surface (f).  Where one of ordinary skill in the art found it obvious to replace the rivets with a friction weld as discussed above with respect to claim 1, the friction stir welding tool would extend through the post, through sheet 1, and partially into sheet 2, thus joining all three components in replacement of the rivets.
	Regarding applicants claim 7, for those reasons as advanced above with respect to claim 1, the presses of friction welding would result in a blending of materials such that the materials of each adjacent sheet at least somewhat move inward and outward thereby resulting a structure meeting the claimed requirements.
	Regarding applicants’ claim 8, as depicted in the figure above the assembly has a gap region between the post and the second sheet and further defined by the end of sheet 1.
	Regarding applicants’ claim 9, as depicted above the post includes a portion 3 which extends form the end of the portion labeled 3 (flange) in a direction parallel to the co-planar flanges.
	Regarding applicants’ claim 10, the friction stir welding process of Dracup et al. results in an onion ring pattern (figures 5 and 9).
	Regarding applicants’ claim 11, Ehrlich disclose formation of the panels form aluminum (col. 3 lines 24-25), but do not appear to explicitly limit the material used to form the post.  The examiner takes official notice that aluminum is known in the manufacture of vehicles for its high strength to weight ratio.  One of ordinary skill in the art at the time of the invention would have found it obvious to form the posts of Ehrlich from aluminum in order to profile the vehicle body with reduced weight.
	Regarding applicants’ claim 12, Ehrlich depict the panels to be flat (figure 3).
	Regarding applicants’ claims 13, Ehrlich depict the joining of more than one panel with the use of additional posts (figures 1 and 3), but do not appear to explicitly disclose the use of a post in an additional location along the panel such that a third post is joined to the interior surface of the same panel as the posts at each end.  However it is known to weld stringers to panels to provide stiffness (Dracup et al. figure 1 and col. 1 lines 23-30). One of ordinary skill in the art would have found it obvious to weld an additional post between the ends of each panel in order to provide each panel with additional stiffness. Where an additional post is welded to a panel the assembly includes a third post composed of a third materials and for those reasons as described above, would conform to the claimed welded structure. With regards to the length of the weld joint, Ehrlich disclose the posts to be joined along their full length where Dracup et al. disclose formation of a continuous weld along the length of the components.  One of ordinary skill in the art before the effective filing date of the invention would have found it obvious to secure the post along its full length in a manner consistent with the disclosures of both Ehrlich and Dracup et al.   
	Regarding applicants claim 14, Ehrlich does not appear to disclose the panels to include corrugations, however the use of corrugation to stiffen panels is well known.  The examiner takes official notice that it is known introduce corrugations to panels to improve stiffness.  One of ordinary skill in the art before the effective filing date of the invention would have found it obvious to introduce corrugations into the panels of Ehrlich in order to provide the panels with additional stiffness.  With regards to the edge regions it is within the ordinary level of skill in the art through routine experimentation to discover a sufficient area over which the corrugations may be provided to provide additional stiffness.  One of ordinary skill in the art would have found it obvious to introduce corrugations over a sufficient area of the panel to in duce improved stiffness while maintaining the edge regions as to prevent interference with the assembly of the vehicle construction.
	Regarding applicants claim 15, Ehrlich discloses panels which are continuous and without perforations (figures 1 and 3). 
	Regarding applicants claim 16, the assembly of Ehrlich as modified by Dracup et al. includes welds only at the posts and therefore has a weld-free section between adjacent posts (figure 3).
Regarding applicants’ claim 17, for those reasons as advanced above with respect to claim 1, the weld would joint would extend through the joined surfaces.
Regarding applicants’ claim 18, as discussed above with respect to claims 1 and 13, the post is considered to include a flange (4 in the drawing above) and a rib parallel to the co-planar flanges (3 in the drawing above).
Regarding applicants’ claim 19, Ehrlich disclose that the posts may include holes or channels for the attachment of insulating panels.  A logistic slot is understood to be slot useful in the securement of a load.  Therefore, the holes and channels integrated into the poses of Ehrlich are logistic slots.
Regarding applicants’ claim 20, where the process of friction stir welding of Dracup et al. is used to join the posts to the panels, the posts would include an onion ring pattern (Dracup et al. figures 5 and 9).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM C KRUPICKA whose telephone number is (571)270-7086. The examiner can normally be reached Monday-Friday 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571)272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Adam Krupicka/            Primary Examiner, Art Unit 1784